DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 3 and 6 are NOT rejected under 35 U.S.C. 101.  Examiner simply highlights for applicant that there are concerns about eligibility that Applicant should consider and possibly address.  Examiner finds Applicant’s claimed programs are computer programs that are statutory subject matter because claims 3 and 6 further recite that the programs cause a computer to execute a series of steps.  MPEP 2106.04(a) explains, “it is clear from the body of judicial precedent that software and business methods are not excluded categories of subject matter.”  Furthermore, MPEP 2106.03 explains software per se is not eligible unless there is a structural recitation.  Because Examiner finds Applicant’s recited term, “computer,” to be a structural requirement recited in both claims, Examiner finds the recited programs eligible due to the presence of that structural limitation.  However, MPEP 2106.03 confusingly explains that “computer programs per se” are not statutory eligible subject matter when claimed 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1–6 are rejected under 35 U.S.C. 103 as being unpatentable over Seregin (US 2018/0098064 A1) and Zhao (US 2016/0373741).
Regarding claim 1, the combination of Seregin and Zhao teaches or suggests a picture decoding device comprising (Examiner notes in this art, video coding is described so as to encompass both video encoding and its reciprocal, video decoding, see Seregin, ¶ 0130): a prediction mode candidate generation unit that generates a first intra prediction mode candidate list and a second intra prediction mode candidate list, based on an intra prediction mode of a block neighboring a block subject to prediction (Examiner notes the skilled artisan recognizes this feature as deriving an most probable mode (MPM) list; Seregin, ¶ 0094:  describes the ; a decoding unit that decodes a first flag indicating whether or not an intra prediction mode of the block subject to prediction is included in the first intra prediction mode candidate list (Seregin, Abstract:  teaches a flag used to indicate whether the selected intra prediction mode is in a first MPM candidate list), and when the first flag is true decodes a first candidate identifying index (Seregin, Fig. 9, Element 126:  teaches that when it is indicated that the intra prediction mode is in the first MPM list, an index specifying the mode is used to determine the specific intra mode; see also e.g. Seregin, ¶ 0054) when the first flag is false decodes a second flag indicating whether or not the intra prediction mode of the block subject to prediction is included in the second intra prediction mode candidate list (Seregin, Fig. 9, Elements 128 and 130:  teach a second branch of the hierarchical decision tree in which the intra prediction mode is not in a first list and thus a second MPM list is evaluated for presence of the intra prediction mode in a second MPM list; Seregin, ¶ 0132:  teaches a second flag is used to indicate whether the intra prediction mode is in the second MPM list), and when the second flag is true decodes a second candidate identifying index (Seregin, Fig. 9, Element 132:  teaches an index is used to identify the particular intra prediction mode when the mode is found in the second MPM list; see also, Seregin, ¶ 0132:  teaches a second flag is used to indicate whether the intra prediction mode is in the second MPM list) when the second flag is false decodes an information indicating the intra prediction mode of the block subject to prediction (Seregin, Fig. 9, Element 134:  teaches a decision tree in which a syntax element is decoded when the intra prediction mode is not in the second MPM list either); a prediction mode selection unit that when the first flag is true selects the intra prediction mode of the block subject to prediction from the first intra prediction mode candidate list based on the first candidate identifying index, when the second flag is true selects the intra prediction mode of the block subject to prediction from the second intra prediction mode candidate list based on the second candidate identifying index, when the second flag is false selects the intra prediction mode of the block subject to prediction based on the information indicating the intra prediction mode (As explained, supra, Seregin, Fig. 9:  illustrates the claimed decision tree for first and second MPM lists and the explicit signaling of remaining modes); and a prediction value calculation unit that calculates a prediction value from a decoded pixel neighboring the block subject to prediction, based on the intra prediction mode of the block subject to prediction (Seregin, ¶ 0004:  explains that intra modes are spatial predictions with respect to neighboring reference samples, the neighboring reference samples being predictions for the samples in the current block), wherein the prediction mode candidate generation unit includes in the second intra prediction mode candidate list an intra prediction mode of the angle adjacent to the candidate included in the first intra prediction mode candidate list (Seregin does not appear to teach the feature of using as candidates angles that are close to already-chosen angles in the MPM list; Zhao, ¶ 0150:  teaches that a first set of MPMs is supplemented by additional angular modes that are closest to the modes in the first MPM set).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Seregin, with 
Claim 2 lists the same elements as claim 1, but is drawn to a method rather than a device.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 3 lists the same elements as claim 1, but is drawn to a computer program causing a computer to perform the method rather than a device.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 4 lists the same elements as claim 1, but is drawn to the corresponding coding algorithm rather than the decoding algorithm.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 5 lists the same elements as claim 1, but is drawn to the corresponding coding method rather than a decoding device.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 6 lists the same elements as claim 1, but is drawn to a computer program causing a computer to perform the corresponding coding method rather than a decoding device.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bing, B., "H.265/HEVC Standard," Next-Generation Video Coding and Streaming, December 2015, pps. 115-164.  Bing, Section 4.6.7:  teaches selecting close angular modes as secondary choices for intra prediction for an MPM set.
Zhang (US 2018/0205946 A1) teaches constructing a second intra-prediction candidate list having candidates with angles close to candidates found in a first intra-prediction candidate list (e.g. ¶¶ 0164, 0169, Claim 6, Claim 21).
Jang (US 2019/0238840 A1) teaches adding a prediction mode which is adjacent to an angular prediction mode found in a first group of intra-prediction modes (¶ 0290).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.


/MICHAEL J HESS/Examiner, Art Unit 2481